DETAILED ACTION
The response filed on 08/12/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 1-9 are allowed.
Regarding claim 1, the prior art fails to disclose the limitation in bold, a piezoelectric thin film resonator comprising: 
a substrate; 
a piezoelectric film located on the substrate; 
a lower electrode and an upper electrode facing each other across at least a part of the piezoelectric film; and 
an insertion film that is inserted between the lower electrode and the upper electrode, is located in an outer peripheral region within a resonance region defined by a region where the lower electrode and the upper electrode face each other across the piezoelectric film, is located in a region that is located outside the resonance region and surrounds the resonance region, is not located in a center region of the resonance region, and includes a first part, which is located in the resonance region and along an outer circumference of the resonance region and has a first film thickness, and a second part, which is located outside the resonance region and along the outer circumference of the resonance region, is not located in the resonance region and has a second film thickness, the first film thickness being less than the second film thickness, the second part of the insertion film is not located in a region where both of the lower electrode and the upper electrode are located.  
Claims 2-7 depend directly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Regarding claim 8, the prior art fails to disclose the limitation in bold, a filter comprising: 
a piezoelectric thin film resonator including: 
a substrate; 
a piezoelectric film located on the substrate; 
a lower electrode and an upper electrode facing each other across at least a part of the piezoelectric film; and 
an insertion film that is inserted between the lower electrode and the upper electrode, is located in an outer peripheral region within a resonance region defined by a region where the lower electrode and the upper electrode face each other across the piezoelectric film, is located in a region that is located outside the resonance region and surrounds the resonance region, is not located in a center region of the resonance region, and includes a first part, which is located in the resonance region and along an outer circumference of the resonance region and has a first film thickness, and a second part, which is located outside the resonance region and along the outer circumference of the resonance region, is not located in the resonance region and has a second film thickness, the first film thickness being less than the second film thickness, the second part of the insertion film is not located in a region where both of the lower electrode and the upper electrode are located.  

Regarding claim 9, the prior art fails to disclose the limitation in bold, a multiplexer comprising: 
a filter including a piezoelectric thin film resonator, wherein 
the piezoelectric thin film resonator includes: 
a substrate; a piezoelectric film located on the substrate; 
a lower electrode and an upper electrode facing each other across at least a part of the piezoelectric film; and an insertion film that is inserted between the lower electrode and the upper electrode, is located in an outer peripheral region within a resonance region defined by a region where the lower electrode and the upper electrode face each other across the piezoelectric film, is located in a region that is located outside the resonance region and surrounds the resonance region, is not located in a center region of the resonance region, and includes a first part, which is located in the resonance region and along an outer circumference of the resonance region and has a first film thickness, and a second part, which is located outside the resonance region and along the outer circumference of the resonance region, is not located in the resonance region and has a second film thickness, the first film thickness being less than the second film thickness, the second part of the insertion film is not located in a region where both of the lower electrode and the upper electrode are located.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
4.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
CONTACT INFORMATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Htet Z. Kyaw/ (08/27/2021)
Examiner, Art Unit 2837


/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837